DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richtsmeier et al. (US 5,428,384 A) in view of Wotton et al. (US 6,390,618 B1).
As related to independent claim 1, Richtsmeier et al. teaches a liquid discharge apparatus  (Richtsmeier et al. – Figure 1, Reference #50, shown below) comprising: a body (Richtsmeier et al. – Column 3, Lines 10-25); a carriage disposed inside the body (Richtsmeier et al. – Column 3, Lines 10-25 and Figures 1 & 14, Reference #52, shown below); a head mounted on the carriage (Richtsmeier et al. – Column 3, Lines 10-25; Column 4, Lines 47-54; and Figures 1 & 14, Reference #52, shown below), the head configured to discharge ink onto a recording medium and generate ink mist [i.e. carrier vapors] (Richtsmeier et al. – Column 1, Lines 50-66); an ink mist collector including: a fan configured to generate an air current that circulates in an air flow direction inside the body (Richtsmeier et al. – Column 6, Lines 6-17; Column 15, Lines 59-68; and Figures 1 & 15, Reference #82, shown below); a filter configured to collect the ink mist generated by the head (Richtsmeier et al. – Column 6, Lines 6-17; Column 15, Lines 59-68; and Figures 1 & 15, Reference #83, shown below); and at least one duct configured to adjust the air flow direction (Richtsmeier et al. – Column 6, Lines 6-17; Column 15, Lines 59-68; and Figures 1 & 15, Reference #80, shown below).


    PNG
    media_image1.png
    488
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    498
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    225
    674
    media_image3.png
    Greyscale


Continuing with independent claim 1, Richtsmeier et al. teaches an optical sensor mounted on the carriage (Richtsmeier et al. – Column 6, Lines 42-44 and Figure 1, Reference #120, shown above), but does not specifically teach the optical sensor is an encoder.  However, Wotton et al. teaches a liquid discharge apparatus with a body, a carriage, a fan, and an ink mist collector (Wotton et al. – Figure 1, Reference #101 & #109 and Figure 3, Reference #300, #117, #301, & #309, both shown below) and specifically teaches an encoder mounted on the carriage [i.e. encoder mounted across from the encoder strip] (Wotton et al. – Figure 1, Reference #113, shown below), the encoder disposed [i.e. Richtsmeier depicts the sensor on the left edge of the printhead carriage, Wotton et al. depicts the encoder strip left of the printhead] downstream from the fan and disposed upstream from the head in the air flow direction (Richtsmeier et al. – Figure 1, Reference #120 and Wotton et al. – Figure 3, Reference #113, #301, #117, & #203).


    PNG
    media_image4.png
    452
    602
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    414
    679
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of Richtsmeier et al. to include the encoder of Wotton et al. in an effort to provide an update to the prior art to meet the need for improved methods and apparatus for scrubbing print media surface boundary layers and for preventing airstreams for affecting ink drop flight (Wotton et al. – Column 1, Lines 24-50 and Column 2, Lines 47-52).

As related to dependent claim 2, the combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach a carriage driver configured to move the carriage reciprocatingly in a main scanning direction (Richtsmeier et al. – Column 15, Lines 35-56).
As related to further dependent claim 3, the combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach a conveyor configured to convey the recording medium in a sub-scanning direction perpendicular to the main scanning direction (Richtsmeier et al. – Figure 1, Reference #60 & #64 and Wotton et al. – Figure 3, Reference #303 & #311, both shown above).
As related to further dependent claim 4, the combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach the encoder is mounted on a downstream face of the carriage in the sub-scanning direction (Richtsmeier et al. – Figure 1, Reference #120, shown above).
As related to dependent claim 11, the combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach a guide rod configured to slidably support the carriage, the guide rod including a slide face over which the carriage slides, the slide face disposed upstream from the head in the air flow direction (Wotton et al. – Figure 1, Reference #111 and Figure 3, Reference #203, both shown above).
As related to dependent claim 13, the combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach a partition disposed downstream from the head [i.e. in Richtsmeier, the partition is the piece of the carriage that is formed between the head or print zone #56 and the left edge of the carriage] and disposed upstream from the ink mist collector in the air flow direction, the partition configured to restrict the air current that blows against the encoder (Richtsmeier et al. – Figure 1, Reference #80 and shown above and Figure 1 Expanded, shown below).

    PNG
    media_image6.png
    317
    576
    media_image6.png
    Greyscale

As related to dependent claim 14, the combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach the ink mist collector is separated from the carriage (Richtsmeier et al. – Figure 1, Reference #80 and #54, shown above).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Richtsmeier et al. (US 5,428,384 A) and Wotton et al. (US 6,390,618 B1) in further view of Cooper et al. (US 5,774,141 A).
As related to dependent claim 5, the combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach an encoder strip (Wotton et al. – Figure 1, Reference #113, shown above) but is not clear with respect to the encoder location.  However, Cooper et al. teaches a liquid discharge apparatus with a body, a carriage, a fan, and an ink mist collector (Cooper et al. – Figure 1, Reference #20 & #50 and Figure 7, Reference #123, & #128, both shown below) and specifically teaches an encoder strip disposed opposite the encoder (Cooper et al. – Column 4, Lines 46-56 and Figure 1, Reference #58 & #50, shown below).


    PNG
    media_image7.png
    454
    622
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    429
    649
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify the position of the encoder and encoder strip of the combination of Richtsmeier et al. and Wotton et al. as in Cooper et al. in an effort to provide an update to the prior art and avoid aerosol fogging of critical components, specifically the encoder optics and the encoder strip and extend the life of these components (Cooper et al. – Column 2, Lines 5-23). 

As related to further dependent claim 6, the combination of Richtsmeier et al., Wotton et al., and Cooper et al. remains as applied above and continues to teach the ink mist collector is disposed opposite the encoder strip via the carriage (Cooper et al. – Figure 7, Reference #123, & #128, shown above).
As related to further dependent claim 7, the combination of Richtsmeier et al., Wotton et al., and Cooper et al. remains as applied above and continues to teach the at least one duct includes: a suction duct (Richtsmeier et al. – Figure 15, Reference #80A and Cooper et al. – Figure 7, Reference #122, both shown above) disposed upstream from the filter (Cooper et al. – Figure 7, Reference #130, shown above) in the air flow direction; and an exhaust duct disposed downstream from the fan in the air flow direction (Richtsmeier et al. – Figure 15, Reference #80B, #82, & #83 and Cooper et al. – Figure 7, Reference #124, #128, & #126, both shown above).
As related to further dependent claim 8, the combination of Richtsmeier et al., Wotton et al., and Cooper et al. remains as applied above and continues to teach the fan is disposed downstream from the filter in the air flow direction (Cooper et al. – Figure 7, Reference #124 & #130, shown above).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Richtsmeier et al. (US 5,428,384 A) and Wotton et al. (US 6,390,618 B1) in further view of Yamaguchi (US 8,474,968 B2).
The combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach a controller (Richtsmeier et al. – Figure 1, Reference #110, shown above) but does not specifically teach it is configured to drive the fan.  However, Yamaguchi teaches a liquid discharge apparatus with a body, a carriage, and a fan (Yamaguchi – Figure 1, shown below), and specifically teaches a controller configured to control driving of the fan, the controller configured to stop the fan during printing [claim 9] (Yamaguchi – Figure 5, shown below) and the controller is configured to stop the fan while the head discharges the ink [claim 10] (Yamaguchi – Figure 5, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to specify the use of the controller of the combination of Richtsmeier et al. and Wotton et al. as in Yamaguchi in an effort to provide control of the fan so as to ensure the appropriate temperature is maintained (Yamaguchi – Column 5, Lines 1-21) while exhausting ink carrier vapors (Richtsmeier et al. – Column 3, Lines 25-45).   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Richtsmeier et al. (US 5,428,384 A) and Wotton et al. (US 6,390,618 B1) in further view of Gasso Puchal et al. (US 9,315,037 B2).
The combination of Richtsmeier et al. and Wotton et al. remains as applied above and continues to teach the ink mist collector further includes a collecting wall (Richtsmeier et al. – Figure 15, Back wall of #80, shown above) but does not specifically teach a rib mounted on the collecting wall and disposed upstream from the filter in the air flow direction.  However, Gasso Puchal et al. teaches a liquid discharge apparatus, a carriage, a head mounted on the carriage, and an ink mist collector (Gasso Puchal et al. – Figure 1, Reference #10, #16, & #12 and Figures 3 & 4, all shown below) and specifically teaches the ink mist collector comprises a collecting wall (Gasso Puchal et al. – Figure 4, Reference #148, shown below); and a rib mounted on the collecting wall (Gasso Puchal et al. – Figure 4, Reference #147, shown below) and disposed upstream from the filter in the air flow direction  a fan (Gasso Puchal et al. – Figure 4, Reference #112 & #122, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the collecting wall of the combination of Richtsmeier et al. and Wotton et al. with the collecting wall with a rib of Gasso Puchal et al. in an effort to provide collection of particles or fluid of ink aerosol (Gasso Puchal et al. – Column 4, Lines 1-7) while exhausting ink carrier vapors (Richtsmeier et al. – Column 3, Lines 25-45).


    PNG
    media_image9.png
    394
    409
    media_image9.png
    Greyscale
	
    PNG
    media_image10.png
    486
    341
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    640
    385
    media_image11.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wotton et al. (US 6,224,203 B1) teaches a liquid discharge apparatus with a suction or vacuum source and an encoder strip located downstream from the printhead.  Brinkly (US 6,328,442 B1) teaches an ink jet printing system with a particulate filtering muffler for trapping ink aerosol particles.  Goto (US 9,981,474 B2) teaches a liquid ejecting apparatus with a mist collecting unit upstream of a printing unit and a rib on the collecting wall.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853